 

 

Case: 3:21-cv-00217 Document #: 1-2 Filed: 04/01/21 Page 1of1

 

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Wisconsin

Jadalyn R. Tamayo

 

Plaintiff(s)

Vv. Civil Action No. 21-CV-217

Board of Regents of the University of Wisconsin
System

 

 

Nw Ne Ne ee ee eee ee ee ee eee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Board of Regents of the University of Wisconsin System
1860 Van Hise Hall
1220 Linden Drive
Madison, WI 53706

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Kathleen R. Avoles

Bakke Norman, S.C.

1200 Heritage Drive

PO Box 308 ;

New Richmond, WI 54017
kavoles@bakkenorman.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
